Citation Nr: 0408591	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-16 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to August 
1966.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The veteran presented testimony before the undersigned at a 
hearing at the RO in June 2003.  A transcript of the hearing 
testimony has been associated with the claims file.  


REMAND

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part. 

At his hearing before the undersigned, the veteran indicated 
that some of his naval records were missing.  While the 
National Personnel Records Center (NPRC) indicated that the 
veteran's service medical records were provided, the Board is 
unable to determine whether all of the service medical 
records available have been forwarded.  Accordingly, this 
case will be returned to the RO to request any additional 
service medical records to ensure that all available service 
medical records have been obtained.  

The veteran testified that he was receiving continuing 
treatment at the VA Medical Center at Dublin, Georgia.  The 
latest treatment records contained in the claims file are 
dated in June 2001.  Records subsequent to this date may 
provide probative evidence for assessing his claim.  
Accordingly, this case will be returned to the RO to request 
additional VA medical records.

The veteran has not received a VA examinations related to his 
claim.  Since this case is being returned to the RO for 
additional evidentiary development, the veteran should be 
examined following the receipt of any additional medical 
records to ascertain if he his current back disability is the 
residual of any injury in service.  

Accordingly, further appellate consideration of the veteran's 
claim will be deferred and the case is REMANDED to the RO for 
the following actions:

1.  The RO should request that NPRC 
search for any additional service medical 
records related to the veteran.  If no 
additional records are available, this 
should be so stated.

2.  The RO should request that the VA 
Medical Center provide copies of 
outpatient medical records and any 
inpatient summaries related to treatment 
of the veteran's back from June 2001 to 
the present.  If any records have been 
retired to a records repository, action 
should be taken to retrieve such records.

3.  Following completion of the above, 
the RO should request that the veteran be 
scheduled for a VA examination of the 
lumbar spine.  All appropriate tests and 
studies should be conducted.  The 
examiner should provide a diagnosis for 
any lumbar spine disorder that may be 
present.  The examiner should also render 
an opinion as to whether it is at least 
as likely as not, expressed in terms of 
probability if possible, as to whether 
any lumbar spine disorder that the 
veteran may currently have is related to 
a back injury the veteran may have had in 
1964 in service.  The examiner should 
base the opinion on a review of the 
medical records contained in the claims 
file and examination of the veteran.  If 
any lumbar spine disorder is more likely 
due to other causes, this should be so 
stated.  The examiner should provide a 
rationale for all opinions expressed.  
The claims file should be made available 
to the examiner for review.

4.  Following completion of the above, 
the RO should review the veteran's claim 
and determine whether service connection 
for degenerative disc disease and 
degenerative joint disease of the lumbar 
spine can be granted.  In reviewing the 
veteran's claim, the RO should also 
consider the records received at the 
veteran's hearing in June 2003.  The RO 
should conduct any additional evidentiary 
development deemed appropriate.  If the 
decision remains adverse to the claimant, 
he and the representative should be 
provided with a supplemental statement of 
the case and be apprised of the 
applicable time period within which to 
respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



